Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 1 of 31


                                                                                                 B
   DISTRICT COURT, CITY & COUNTY OF
   DENVER, COLORADO
                                                         DATE FILED: February 5, 2020 10:14 AM
   1437 Bannock Street                                   FILING ID: BBE4A35E3C17D
   Denver, CO 80202                                      CASE NUMBER: 2020CV30476
                                                                   Ÿ&2857 USE 21/<Ÿ

   Plaintiff:   Dr. William Moreau,
   v.                                                          Case No.:
   Defendant: United States Olympic & Paralympic
                Committee
   _______________________________________________             Div.:        Ctrm.:
   Attorneys for Plaintiff:

   Name:    Darold W. Killmer, #16056
            Michael Fairhurst, #45987
   Address: 1543 Champa Street, Suite 400
            Denver, CO 80202
   Phone:   303-571-1000
   Fax No.: 303-571-1001
   E-mail:  dkillmer@KLN-Law.com
            mfairhurst@KLN-Law.com


                            COMPLAINT & JURY DEMAND


         Plaintiff, Dr. William Moreau, by and through his counsel, Darold W. Killmer and

  Michael Fairhurst of the law firm of KILLMER, LANE & NEWMAN, LLP, submits his Complaint

  and Jury Demand, and states as follows in support:

                                    I.     INTRODUCTION

         1.     No number of gold medals are worth putting the health and safety of our
                athletes at risk. When the very body that Congress created to care for our
                athletes becomes more concerned about winning and protecting your brand
                than the athletes themselves, it is time for a change.

  U.S. Rep. Diana DeGette, D-Colo., Head of the Energy and Commerce Committee’s Oversight

  and Investigations panel. DeGette, Gardner Back USOC Oversight Push in Congress, The
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 2 of 31




  Gazette, https://gazette.com/news/degette-gardner-back-usoc-oversight-push-in-

  congress/article_1cd122fe-914c-11e9-9b71-c30758906a78.html (June 17, 2019).

          2.      That is how Rep. Diana DeGette described the USOC in June of 2019 as part of

  an ongoing bipartisan effort to reform the United States Olympic Committee (USOC) 1.

          3.      Similarly, Plaintiff Dr. William (“Bill”) Moreau repeatedly spoke out to top-level

  USOC management regarding the same and similar well-founded concerns, which are of

  paramount public importance.

          4.      Dr. Moreau was the USOC’s Vice President of Sports Medicine, until the USOC

  illegally fired him.

          5.      During his employment with the USOC, Dr. Moreau led the way in seeking to

  reform the USOC by attempting to forward several initiatives to better protect athletes from

  sexual and other abuses perpetrated by predators like Larry Nassar.

          6.      Dr. Moreau pressed for athletes to be appropriately evaluated and treated in

  compliance with all medical laws and regulations and the USOC’s own ethics policy.

          7.      Dr. Moreau advocated for the USOC to focus and create rapid change related to

  the athletes’ mental and physical health.

          8.      Dr. Moreau urged the USOC to appropriately address the sexual abuse and

  exploitation of young female athletes.

          9.      Angry about Dr. Moreau’s insistence that these problems be addressed, the USOC

  fired him in retaliation for it, in violation of public policy and Colorado law.



  1
   The United States Olympic Committee changed its name to the United States Olympic &
  Paralympic Committee in 2019. For ease of reference, Plaintiff generally still refers to the
  organization as the USOC herein, as that is how the organization is best known and it was the
  name of Dr. Moreau’s employer when he worked for the USOC.



                                                    2
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 3 of 31




                                 II.    JURISDICTION & VENUE

         10.     Jurisdiction of this Court is invoked pursuant to COLO. REV. STAT. § 13-1-

  124(1)(a)-(c). This action is authorized and instituted pursuant to the common law of Colorado,

  based on the Defendant’s wrongful discharge of Plaintiff in violation of public policy. 2

         11.     Venue is proper in this Court pursuant to COLO. R. CIV. P. 98(c)(5). At all relevant

  times, Defendant has done business in the City and County of Denver, Colorado.

                                           III.   PARTIES

         12.     The Plaintiff, Dr. William Moreau, was working and engaged in the transaction of

  business within El Paso County, Colorado at all relevant times, until Defendant USOC fired him.

  Additionally, Dr. Moreau was at all relevant times a resident of and domiciled in El Paso

  County, Colorado.

         13.     Defendant United States Olympic & Paralympic Committee’s principal place of

  business is and at all times relevant to the complaint was in Colorado Springs, Colorado, which

  is located in El Paso County, Colorado. Defendant United States Olympic & Paralympic

  Committee also does and at all relevant times has done business in the City and County of

  Denver, Colorado.

         14.     Defendant United States Olympic & Paralympic Committee is a federally

  chartered corporation that has exclusive jurisdiction over U.S. participation in three athletic

  FRPSHWLWLRQVௗWKH2O\PSLF*DPHVWKH3DUDO\PSLF*DPHVDQGWKH3DQ$PHULFDQ*DPHV

  U.S.C. §§ 220502, 220503(3)(A).




  2
   Plaintiff anticipates that he will seek to amend his pleadings to add a claim for punitive
  damages pursuant to C.R.S. § 13-21-102, after disclosures have been exchanged and after he has
  established the existence of a triable issue of punitive damages.


                                                    3
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 4 of 31




         15.     Under the Ted Stevens Olympic and Amateur Sports Act (“ASA”) as amended,

  id. §§ 220501-220529, Congress has charged the USOC to “obtain for the United States the

  most competent amateur representation possible in each event of the Olympic Games, the

  Paralympic Games, and the Pan-American Games.” Id. § 220503(4).

                                 IV.   FACTUAL ALLEGATIONS

         Dr. Moreau’s impeccable credentials and performance at the USOC

         16.     Dr. Moreau loyally and successfully worked for the USOC for ten years, until

  May 2019.

         17.     He had an impeccable performance record in all the roles he held there, which

  ranged from chief medical officer for numerous international Olympic events to managing the

  sports medicine clinics at the USOC training centers in Colorado, California, and New York to

  (most recently) Vice President of the Sports Medicine Division.

         18.     During every year that he worked for the USOC, Dr. Moreau ranked in the top

  quartile of its employees, receiving an overall performance score of 4 or 5 on a 5-point scale, as

  scored by five different USOC managers.

         19.     This includes an overall rating of 5 (“distinguished performance”) in the last

  review he ever received from the USOC, in December 2018, mere months before his firing.

         20.     Even more recently, in February 2019, Dr. Moreau earned a merit-based based

  raise for his outstanding performance in the year 2018.

         21.     Meanwhile, Dr. Moreau never received any formal disciplinary writeup or formal

  reprimand during his long tenure with the USOC.

         22.     Dr. Moreau’s impressive professional background goes far beyond his experience

  at the USOC. Dr. Moreau has presented over 400 educational lectures nationally and




                                                   4
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 5 of 31




  internationally on numerous sports-medicine related topics. The medical leadership of the

  International Olympic Committee came to rely on Dr. Moreau for his expertise.

         23.     He has authored or co-authored more than 60 published articles. Those articles

  address subjects ranging from patients’ informed consent to scoliosis and sports participation to

  utilization of diagnostic imaging to sports-related concussions to routine screening for iron

  deficiency among athletes.

         24.     Several of Dr. Moreau’s publications have won awards.

         25.     Further, Dr. Moreau is a clinical instructor at the University of Colorado, School

  of Medicine, and he founded the United States Coalition for the Prevention of Illness and Injury

  in sport in 2017 and the USOC Medical Standards Advisory Group in 2018.

         The USOC’s sudden firing of Dr. Moreau

         26.     Despite his excellent performance and universal respect, the USOC notified Dr.

  Moreau on May 13, 2019 that it was firing him – effective immediately – during a meeting with

  USOC Chief of High Performance Rick Adams and Chief of Human Resources Bobbi

  McPherson.

         27.     These USOC officials admitted to Dr. Moreau that USOC was not firing him for

  cause, and instead claimed that the organization merely wanted to replace him with a person who

  had a Doctor of Medicine (M.D.) degree rather than a Doctor of Chiropractic (D.C.) degree.

         28.     The USOC’s asserted reason for suddenly firing Dr. Moreau is pretextual and

  does not withstand scrutiny (and is demonstrably false), for many reasons.

         The USOC’s demonstrably pretextual claimed reason for firing Dr. Moreau

         29.     For starters, the USOC replaced Dr. Moreau with Dustin Nabhan, D.C. as a Vice

  President within the Sports Medicine Division.




                                                   5
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 6 of 31




         30.     This action directly refutes the USOC’s sole claimed reason for firing Dr. Moreau

  – that it wanted to replace him with someone who has a Doctor of Medicine degree. Dr. Nabhan

  instead has a Doctor of Chiropractic degree, just like Dr. Moreau.

         31.     Moreover, common sense dictates that the USOC would have asked Dr. Moreau

  to assist with his successor’s transition into their new role, given how complex and demanding

  the job is 3, if the USOC truly had no other reason for its decision to fire Dr. Moreau.

         32.     Likewise, common sense dictates that Dr. Moreau’s background and credentials

  posed no problem to the USOC, as he ascended the ranks there for a decade and excelled as Vice

  President of the Sports Medicine Division.

         33.     In his Vice President position, Dr. Moreau was much more of a business manager

  than a medical care provider, rendering USOC’s assertion that medical credentials motivated the

  decision all the more dubious.

         34.     What is evident is that the USOC wanted to ambush Dr. Moreau with news of his

  termination – and then to remove him from the organization with the utmost haste. The question

  that naturally arises is why.

         35.     Dr. Moreau certainly did not engage in conduct that legitimately merited an

  immediate termination (or even discipline or counseling).

         36.     Moreover, while the USOC has been under the gun publicly regarding its

  mishandling of sex abuse, including the widely publicized and appalling Dr. Larry Nasser

  scandal, Dr. Moreau was in no way implicated in those debacles.




  3
   This included the management of multiple complex medical cases and other important and
  ongoing responsibilities at the time of his firing. The USOC without warning cut off Dr.
  Moreau’s participation in them, putting patients and athletes at risk and destabilizing the
  organization more broadly.


                                                    6
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 7 of 31




          37.     To the contrary, Dr. Moreau demonstrably sought to promote a culture at the

  USOC that prioritized athlete health and safety ahead of medals and money.

          38.     Not long ago, the law firm Ropes & Gray conducted an independent investigation

  into the factors underlying Dr. Larry Nasser’s sexual abuse of young women under his care at the

  USOC. Its full report was released on December 10, 2018.

          39.     In the report, Ropes & Gray concluded that the “USOC as an organization was

  effectively disabled from considering and taking appropriate action in response to the athlete

  complaints about Nassar due to the decision by two senior officers of the USOC to keep the

  matter to themselves.” p. 101 (bold added). Those officers were former Chief of Sport

  Performance Alan Ashley and former CEO Scott Blackmun.

          40.     In sharp contrast, the report paints Dr. Moreau notably favorably, asserting, for

  example, that “Dr. Moreau spoke with Nassar at the Games about the practice of treating

  gymnasts outside of the central USOC medical area, telling Nassar that it would be ‘safer for

  you’ to treat the gymnasts next to other athletes and that Nassar ‘shouldn’t take care of athletes

  alone[.]’” p. 57.

          41.     Dr. Moreau’s courageous candor in the in-depth investigation of the tragic Nassar

  scandal was honest and consonant with public policy and the law demanding truthful reporting

  under the circumstances. His contributions were material in uncovering the truths underlying

  that scandal.

          42.     Thus, the answer to the question of why the USOC fired Dr. Moreau is this: the

  USOC terminated him in retaliation for his persistent advocacy in support of public policy that –

  contrary to the USOC’s modus operandi – prioritized athletes’ health and safety first and

  foremost.




                                                   7
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 8 of 31




         Dr. Moreau’s extensive history of seeking to protect athletes’ health and safety at
         the USOC

         43.     Dr. Moreau has considerable expertise in the field of ethics, and he understands

  the importance of ethical conduct. He presents postgraduate education on ethics in healthcare and

  received an Iowa Supreme Court appointment to represent the public in attorney related ethics

  complaints.

         44.     Dr. Moreau is a person who prizes honesty, integrity, and doing what is ethical

  and right, despite the personal risks that might entail.

         45.     As the USOC knew before firing him, Dr. Moreau had frequently advocated for

  positive and necessary changes at the USOC – as was his right and duty to do. A non-exhaustive

  list of recent examples follows.

         Sexual abuse and exploitation of young female athletes who the USOC had a duty to
         protect

         46.     In the spring of 2018 at the Drake Relays in Des Moines, IA, a USOC-employed

  Paralympic track coach called Dr. Moreau to report that a 15-year-old female Paralympic athlete

  was having suicidal ideation because a 20-year-old male Paralympic athlete had sexual relations

  with her during the Drake Relays.

         47.     The USOC was responsible for serving as the 15-year-old girl’s legal guardian at

  this event, as her parents were not with her in Iowa and she was under-age.

         48.     The USOC was aware that minor female Paralympic athletes are one of the most

  common groups of highly vulnerable individuals victimized by sexual predators, but the USOC

  still placed the girl in a hotel room alone, which is where the sexual abuse occurred. Dr. Moreau

  informed USOC upper level management, including USOC Chief of High Performance Rick

  Adams, that the statutory rape had occurred.




                                                    8
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 9 of 31




         49.     Yet, despite Adams commencing an internal “investigation” into the incident, the

  USOC did not even recognize a crime was committed until Dr. Moreau sent an email to the

  involved USOC executives, including Rick Adams, Nicole Deal, and Alan Ashley, explaining

  that the underlying sexual contact constituted statutory rape under Iowa law.

         50.     Only then did the USOC report the incident to law enforcement.

         51.     But the USOC still has not undertaken changes that are sufficient to protect minor

  athletes in situations like the one that happened in Iowa even though Dr. Moreau explained and

  provided solutions through subsequent oral and written communications.

         52.     The USOC continues to place performance outcomes ahead of athlete safety.

         53.     As another example, in around January 2019 (only a few months before Moreau’s

  termination), a female athletic trainer witnessed a USOC-employed adult male strength and

  conditioning coach naked in a public area sauna located in sports medicine area at the USOC

  Colorado Springs training center.

         54.     The Team USA under-18 women’s gymnastics team was on campus for a training

  camp at the time in the same building.

         55.     Obviously, an adult male who chooses to be naked in a public area close to and

  accessible to young girls is gravely inappropriate and poses a serious problem – particularly at

  the USOC, given its history and sexual abuse scandals.

         56.     This issue was brought to Dr. Moreau’s attention and, when it did, he immediately

  reported it along with his significant underlying concerns to the employee’s USOC supervisor

  Kelly Skinner, who then reported the incident to USOC Human Resources.

         57.     After that, the involved employee merely received an oral reprimand. In response,

  Dr. Moreau requested and had a meeting with USOC HR Representative Tim Henderson, during




                                                   9
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 10 of 31




   which Dr. Moreau again expressed grave concern about the employee’s inappropriate conduct

   along with the USOC’s woefully insufficient remedial response.

          58.     Dr. Moreau suggested that the involved employee be dismissed for his egregious

   lack of judgment.

          59.     However, USOC’s Human Resources Representative Henderson summarily

   rejected Dr. Moreau’s stated concerns, preposterously contending that, because there was no sign

   posted in the public sauna area stating that people must wear clothes there, an oral reprimand

   was the only appropriate corrective action. Such cavalier response to the incident is emblematic

   of USOC’s tolerance of sexual misconduct and impropriety.

          60.     The USOC employees who participated in the decision to fire Dr. Moreau,

   including but not necessarily limited to USOC Chief Executive Officer Sarah Hirshland, Chief of

   High Performance Rick Adams, Chief of Human Resources Bobbi McPherson, and General

   Counsel Christopher McCleary, were aware of Dr. Moreau’s reported concerns and his suggested

   remedial action regarding the athletic trainer before firing him.

          61.     Unfortunately, the USOC’s deficient responses to the young girl’s statutory rape

   in Iowa and the USOC employed strength coach who exposed himself in public were part and

   parcel with its standard operating procedure.

          62.     The Ropes and Gray report depicts numerous institutional failures to

   appropriately report wrongdoings to proper law enforcement agencies.

          63.     For instance, the report states that the “USAG’s and the USOC’s inaction and

   concealment had consequences: dozens of girls and young women were abused during the

   year-long period between the summer of 2015 and September 2016.” p. 9 (bold added).




                                                    10
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 11 of 31




          64.     The report further found that contributing factors to the Nassar debacle range

   from “casual disregard to affirmative inaction, from cultural conditions to governance

   choices, from inadequate policies and procedures to the delayed response overall to the risk

   of sexual abuse in sport….” p. 99 (bold added).

          USOC staff’s dogged failure to create appropriate medical charts for patients,
          thereby putting patients in danger

          65.     On September 11, 2018, during a meeting with USOC lawyers Chris McCleary

   and Evangeline Rivera, Dr. Moreau explained that USOC-employed sports psychologists and

   sports dieticians regularly were not following standards of care in maintaining medical charts –

   and that this must change in order to comply with state and federal regulations as well as known

   standards of healthcare.

          66.     McCleary responded: “Now you have blown the whistle and I must do

   something about it.”

          67.     Ultimately, what McCleary “did” in response to Dr. Moreau’s blowing of the

   whistle was (in concert with others, including Adams) fire him for it.

          68.     Dr. Moreau again described in detail his concerns surrounding USOC sports

   dieticians not following standards of care in a September 20, 2018 email to attorneys Chris

   McCleary and Evangeline Rivera.

          69.     In that email, he noted that USOC sports dieticians demonstrate a 65% failure

   rate to create a medical record note in conjunction with their interpretation of an individual

   athlete’s laboratory studies.

          70.     He asserted in the email that USOC sports dieticians should, at a minimum, create

   electronic health record chart entries in connection with their review and interpretation of

   laboratory tests in which they are involved.



                                                   11
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 12 of 31




          71.     Dr. Moreau explained in the email that “[t]he risk is when a provider requests and

   interprets a medical test and subsequently provides healthcare guidance based upon this test it

   would necessitate an entry into the patient's medical record for the best interests of the patient, to

   meet known standards of care, and to decrease risk, regardless of the individuals

   licensing/credentialing.”

          72.     Dr. Moreau stated that the lack of sports dietitians’ compliance may be because

   they are creating medical records outside the USOC electronic health record. If so, he stated that

   “[t]his leads to concerns centered on the protection of health information and the lack of

   following the best care pathway of providing one central healthcare record within a system of

   providers.”

          73.     Indeed, creating complete and accurate medical records for patients is a basic

   tenet of all aspects of medicine and federal and state laws and standards of care.

          74.     Medical records are important for documenting medical providers’ assessment

   and treatment of patients. They are essential for continuity of care between medical providers,

   for assessing patient’s responses to medical interventions, and for tracking patients’ health over

   time

          75.     When medical providers review an incomplete medical record, their own ability

   to evaluate and properly treat a patient is compromised. This increases the chances of a negative

   outcome. And, in the unfortunate event of a negative care outcome, the lack of a medical chart

   prevents a review of care and may impede the ability of a patient to take legal action.

          76.     It is therefore imperative that psychologists, dieticians, and other healthcare

   providers who are engaged in clinical mental health care create and maintain medical records

   related to their care and protect the patient’s Personal Health Information (PHI). If a healthcare




                                                     12
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 13 of 31




   provider, like a sports dietitian or psychologist, creates a record of a patient encounter solely on a

   personal record keeping system, such as a laptop or in a notebook (as was often the case at the

   USOC, despite Dr. Moreau’s objections), this act does not meet federal HIPAA 4 laws or known

   standards of care. These types of records are not available to the patient, other members of the

   healthcare team, or subsequent providers should the employee leave the company.

          The USOC’s persistent failure to adequately treat athletes’ severe mental health
          conditions

          77.     Dr. Moreau became aware that an Olympic athlete had attempted suicide in

   February of 2019. Dr. Moreau understood that the involved individual had disengaged from

   follow up psychiatric care where they resided. Although he was not involved in the athlete’s

   care, Moreau learned that the USOC was forming a committee of USOC employed individuals to

   meet and talk about how the USOC might help this suicidal individual.

          78.     Dr. Moreau correctly determined that an individual who attempts suicide and

   disengages from follow-up care requires an emergent medical intervention from a psychiatrist

   who is best trained to manage this type of patient.

          79.     Dr. Moreau explained to USOC Chief of High Performance Rick Adams that

   patients with a heart attack go to the emergency room so a cardiologist can best determine how

   to save their life. He stated that likewise a suicidal individual needs the same level of attention,



   4
     The Health Insurance Portability and Accountability Act, commonly referred to as HIPAA, was
   established in 1996 to set national standards for the confidentiality, security, and transmissibility
   of personal health information. Healthcare providers are required, under the HIPAA Privacy
   Rule, to protect and keep confidential any Personal Health Information. It also sets limits and
   conditions on its use and disclosure without patient authorization. The Rule also gives patient’s
   rights to their PHI, including rights to obtain a copy of their medical records, and request
   corrections. The Department of Health and Human Services defines covered entities as
   healthcare providers, health plans, and healthcare clearinghouses, which include hospitals,
   physicians, chiropractors, dentists, optometrists, and nonprofit organizations like the USOC
   that provide some healthcare services.


                                                     13
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 14 of 31




   but from a psychiatrist, and that the USOC concept of managing a mental health medical

   emergency “by committee” was woefully deficient and in fact a dangerous pathway to follow.

           80.      Yet, Adams continued to support the committee approach to managing this mental

   health emergency. Dr. Moreau became increasingly outspoken as he pressed to make the USOC

   engage in an appropriate, immediate, and meaningful way to help this athlete during their mental

   health crisis.

           81.      On March 7, 2019, Dr. Moreau again pleaded with Mr. Adams to respond and

   engage to get the athlete proper care. Dr. Moreau stated to Mr. Adams that “the USOC is not

   following standards of care related to the management of suicidal athletes. We do not have

   the appropriate internal resources to manage these serious issues in house. If we do not

   make changes quickly, in the next day, next week, next month or next year an athlete we

   are responsible for will again take their own life.” Mr. Adams was aware of but failed to

   respond to Moreau’s plea for urgent action.

           82.      The next day, March 8, 2019, the athlete committed suicide.

           83.      On March 19, 2019, Dr. Moreau yet again attempted to engage USOC leadership

   to learn from the tragic outcome of this USOC system failure. He sent an email to Rick Adams

   and Chris McCleary explaining in detail why he continued to object to the USOC’s plan to

   “internalize” the management of athlete mental health issues (“MH”) in the wake the athlete’s

   suicide.

           84.      Dr. Moreau stated in the email that MH management of suicidal ideation using a

   committee approach is a dangerous pathway to follow.

           85.      Dr. Moreau supported his written criticism of the USOC’s approach to mental

   health issues with citations to numerous evidence-based studies.




                                                   14
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 15 of 31




          86.     He stated that it was disturbing to hear, during the meeting to develop USOC

   mental health care planning, lead USOC clinical sports psychologist Karen Cogan dismissively

   say, “People who want to kill themselves, will kill themselves.”

          87.     And Dr. Moreau identified that his Sports Medicine Division would not attempt to

   internally treat severe mental health issues as recommended by the committee and he urged the

   USOC to do as follows:

          USOC Sports Medicine will directly manage severe MH illnesses by immediately
          referring to a center or related professional who can manage the specific MH
          disorder. We will not manage serious MH disorders any different than any other
          serious illness we encounter. We will promptly refer to the appropriate specialist.

          The USOC’s failure to follow numerous additional state and federal laws designed
          to protect patient health and safety

          88.     On January 16, 2019, Dr. Moreau asserted during a meeting with Rick Adams that

   the USOC was not complying with federal and state laws for mandatory reporters and that

   USOC sports science staff was not following state-created standards of care regarding the

   creation and protection of athlete’s protected health information.

          89.     Dr. Moreau had previously raised these concerns during a September 2018

   meeting with USOC legal counsel Chris McCleary and Evangeline Rivera. But, as usual, the

   USOC failed to address the issue.

          90.     Dr. Moreau told Mr. Adams during the January meeting that the USOC needed to

   come into compliance with these laws.

          91.     Specifically, Dr. Moreau stated to Mr. Adams that USOC sports performance staff

   routinely are improperly accessing patients’ medical files in violation of patients’ privacy rights.

   Dr. Moreau explained that, because the athletes generally know that USOC officials were

   monitoring and surveilling their medical files, they were in some circumstances choosing not to




                                                    15
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 16 of 31




   seek needed medical care out of fear that their private and potentially embarrassing medical

   information would become widely known among USOC staff.

            92.     Dr. Moreau also repeatedly discussed with USOC management the organization’s

   failure to ensure that its dieticians and psychologists complied with the law and other public

   policies.

            93.     Further explanation of the applicable laws and regulations – and how the USOC

   violated them – is in the section that follows. Dr. Moreau clearly raised the issues set forth below

   with the USOC – including those who participated in the USOC’s decision to fire him – before

   the USOC fired him.

            Sources of public policy underlying Dr. Moreau’s opposition to the USOC’s
            misconduct

            94.     Dr. Moreau performed important public obligations at the USOC designed to

   protect patient health and safety.

            95.     In so doing, he repeatedly engaged in conduct protected under at least the

   Colorado common law, and the USOC could not lawfully fire him for such conduct.

            96.     Several specific sources of public policy underlying Dr. Moreau’s opposition to

   the USOC’s pattern of mismanagement and malfeasance follow.

                    Statutory rape of 15-year-old Paralympic female athlete who the USOC was
                    legally required to protect

            97.     The USOC had the legal and ethical duty to serve as a guardian to a child 5 who

   was subjected to sexual abuse in the State of Iowa during an athletic competition.




   5
       A child is defined as any person under the age of 18 years under Iowa Code § 232.68.


                                                    16
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 17 of 31




            98.    As Dr. Moreau asserted to Rick Adams and other USOC executives, the USOC

   nonetheless failed to follow state 6 and federal 7 laws, and its own publicly displayed policy, 8 by

   failing to promptly report the sexual abuse of the minor to law enforcement and others.

            99.    Indeed, all 50 states, the District of Columbia, and the U.S. Territories have child

   abuse and neglect reporting laws mandating that certain professionals and institutions

   expeditiously refer suspected maltreatment to a child protective services (CPS) agency. 9

            100.   The USOC first became aware of the young girl’s statutory rape on April 26,

   2018.

            101.   Yet, four days passed before the USOC reported it to any external body (which

   only happened at Dr. Moreau’s behest) by filing a SafeSport complaint on April 30 and then

   reporting it to the West Des Moines Police Department on May 1.

            102.   The USOC was obliged under Iowa law 10 to report the child abuse to the state

   DHS within 24 hours of learning of the event.




   6
     Pursuant to Iowa Code §§ 232.69 & 232.70, a mandatory reporter of child abuse who
   reasonably believes that a child has been abused must report it to the Department of Human
   Services within 24 hours of becoming aware of the situation. At minimum, health
   practitioners employed by the USOC are mandatory reporters under Iowa Code § 232.69.
   7
     115 P.L. 126, 132 Stat. 318, 2018 Enacted S. 534, 115 Enacted S. 534 - Protecting Young
   Victims from Sexual Abuse and Safe Sport Authorization Act of 2017 (a key purpose of that law
   is “[t]o prevent the sexual abuse of minors and amateur athletes by requiring the prompt
   reporting of sexual abuse to law enforcement authorities[.]”).
   8
    United States Olympic & Paralympic Committee. (n.d.). Athlete Safety. Retrieved August 22,
   2019, from https://www.teamusa.org/Team-USA-Athlete-Services/Safe-Sport.
   9
    See “Child Abuse A Guide for Mandatory Reporters.” Comm. 164. Iowa Department of Human
   Services. July 2019, at p. 5. Available at:
   https://dhs.iowa.gov/sites/default/files/Comm164.pdf?090920191944.
   10
        Iowa Code §§ 232.69 & 232.70.


                                                    17
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 18 of 31




             103.   Likewise, federal law required “covered individuals” 11 who learn of the facts to

   report the suspected abuse to the appropriate agency “as soon as possible” 12.

             104.   And the USOC’s own athlete safety policy 13 states: “All cases of suspected

   emotional, physical or sexual abuse of a minor (under the age of 18) must be reported to

   law enforcement (or in some states child protective services) immediately. The appropriate

   agency is most often the local law enforcement office where the incident occurred.” (emphasis

   added).

             105.   But the USOC clearly failed to follow its own policies and other binding legal

   responsibilities here – and Dr. Moreau assiduously and appropriately blew the whistle in

   response.

             106.   The problems did not stop with the USOC’s late reporting of the statutory rape, in

   violation of public policy.

             107.   On May 1, 2018, Dr. Moreau was copied on an email communication that

   included the USOC’s SafeSport claim.




   11
      The USOC clearly was a “covered individual” under the Protecting Young Victims from
   Sexual Abuse and Safe Sport Authorization Act of 2017. As stated in Sec. 101: ‘‘(9) the term
   ‘covered individual’ means an adult who is authorized, by a national governing body, a member
   of a national governing body, or an amateur sports organization that participates in interstate or
   international amateur athletic competition, to interact with a minor or amateur athlete at an
   amateur sports organization facility or at any event sanctioned by a national governing body, a
   member of a national governing body, or such an amateur sports organization”.
   12
     See Sec. 101 of the Protecting Young Victims from Sexual Abuse and Safe Sport
   Authorization Act of 2017 (“(2) COVERED INDIVIDUALS.—A covered individual who learns
   of facts that give reason to suspect that a child has suffered an incident of child abuse, including
   sexual abuse, shall as soon as possible make a report of the suspected abuse to the agency
   designated by the Attorney General under subsection (d).”).
   13
     See United States Olympic & Paralympic Committee. (n.d.). Athlete Safety. Retrieved August
   22, 2019. Available at: https://www.teamusa.org/Team-USA-Athlete-Services/Safe-Sport.


                                                     18
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 19 of 31




           108.     He was alarmed to see that the USOC had absurdly contended in the claim that

   the case did not involve possible child abuse and/or neglect.

           109.     Simply by using an internet search engine, Dr. Moreau easily confirmed that a 15-

   year-old cannot legally give consent to sexual activity with person that is four or more years

   older 14, and that the USOC had incorrectly indicated otherwise that a crime was not committed

   in the claim.

           110.     He immediately shared this information with USOC Chiefs Rick Adams, Chris

   McCleary and Alan Ashley in an email dated May 1, 2018.

           111.     Dr. Moreau thereby sought to put an end to the USOC’s violations of public

   policy, again.

                    Defendant USOC’s failure to follow numerous established medical standards
                    of care

           112.     As detailed above, Dr. Moreau also repeatedly objected to the USOC’s failure to

   follow medical standards of care during but by no means limited to a September 2018 meeting

   with Chris McCleary and Evangeline Rivera, and a January 16, 2019 meeting with Rick Adams.

           113.     A non-exhaustive description of the public policies from which these standards of

   care emanate follows.

           114.     The USOC is a member organization of the International Olympic Committee. 15

   The IOC’s Olympic Movement Medical Code specifically addresses medical records and

   athletes’ rights regarding their healthcare. 16



   14
      Iowa Code §§ 702.17, 709.4, 902.9.
   15
       The IOC Members. Available at: https://www.olympic.org/ioc-members-list.
   16
      (2016) Olympic Movement Medical Code. Available at:
   https://stillmed.olympic.org/media/Document%20Library/OlympicOrg/IOC/Who-We-
   Are/Commissions/Medical-and-Scientific-Commission/Olympic-Movement-Medical-Code-31-
   03-2016.pdf.


                                                     19
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 20 of 31




          115.    As Dr. Moreau explained to Mr. Adams, Ms. Rivera, Mr. McCleary, and other

   high-ranking USOC executives, the USOC failed to follow the Medical Code of the IOC. More

   specifically, the USOC violated at least the IOC’s Olympic Movement Medical Code policies

   that follow:

              x   “Athletes enjoy the same fundamental rights as all patients in their relationships
                  with physicians and health care providers, in particular, respect for: 17

                  a. their human dignity;

                  b. their physical and psychological well-being;

                  c. the protection of their health and safety;

                  d. their self-determination; and

                  e. their rights to privacy and confidentiality.”

                  (emphasis added)

              x   “The relationship between athletes, their personal physician, team physician and
                  other health care providers must be protected and subject to mutual respect. The
                  health and the welfare of athletes are pre-eminent and prevail over competitive,
                  economic, legal or political considerations.” 18

              x   “All information about an athlete’s health status, diagnosis, prognosis, treatment,
                  rehabilitation measures and all other personal information must be kept
                  confidential. The applicable legislation concerning the confidentiality and security
                  of personal health information must be respected.” 19

              x   “Confidential information regarding the health of athletes can be disclosed only if
                  they give explicit consent thereto, or if the law expressly provides for this. When
                  athletes are informed that, to the extent necessary for their care, information is
                  disclosed to other health care providers, their consent may be presumed. Athletes
                  may withdraw their consent for the sharing of relevant medical information with
                  other health care providers involved in their care at any time. The implications of
                  withholding relevant medical information from other health care providers
                  involved in their care must be carefully explained to them.” 20

   17
       (2016) Olympic Movement Medical Code. 1.11
   18
      (2016) Olympic Movement Medical Code. 1.12
   19
      (2016) Olympic Movement Medical Code. 1.4.1
   20
      (2016) Olympic Movement Medical Code. 1.4.2


                                                     20
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 21 of 31




              x   “All identifiable medical data on athletes must be protected.” 21

              x   “Intrusion into the private life of an athlete is permissible only with the consent of
                  the athlete and if necessary for diagnosis, treatment and care, or otherwise
                  permitted by law or under the provisions of the World Anti-Doping Code.” 22

              x   “Health care providers must disclose when they are acting on behalf of third
                  parties (e.g., club, federation, competition organiser, National Olympic
                  Committee (NOC), etc.). They must personally explain to the athletes the reasons
                  for any examination and the significance of its outcome, as well as the nature of
                  the information that will be provided to third parties.” 23

              x   “Athletes must be informed to whom the results of the medical test will be
                  communicated and the potential consequences of any findings for participation (if
                  any). Informed consent must be obtained from the athletes, which can be
                  withdrawn at any time.” 24

          116.    That is not all.

          117.    Dr. Moreau also asserted to Rick Adams that Adams’s direct reports were

   inappropriately accessing and “pursuing” patient files.

          118.    Mr. Adams stated to Dr. Moreau he did not believe that was true.

          119.    Dr. Moreau provided an audit to Mr. Adams of USOC electronic medical records

   that demonstrated well over 300 intrusions into athlete patient files by USOC-employed non-

   healthcare providers that report to Mr. Adams in clear violation of federal 25 and state 26 laws.




   21
      (2016) Olympic Movement Medical Code. 1.4.3
   22
      (2016) Olympic Movement Medical Code.1.4.6
   23
      (2016) Olympic Movement Medical Code. 1.6.6
   24
      (2016) Olympic Movement Medical Code. 2.2.3
   25
      The Health Insurance Portability and Accountability Act of 1996. Pub. L. 104-191. Stat. 1936.
   Web. 28 Aug. 2019.
   26
      Colorado House Bill HOUSE BILL 18-1128. CONCERNING STRENGTHENING
   PROTECTIONS FOR CONSUMER DATA PRIVACY, effective as of September 1, 2018. See
   https://www.huntonprivacyblog.com/2018/06/14/colorado-amends-data-breach-notification-law-
   enacts-data-security-requirements/; see also https://www.huntonprivacyblog.com/wp-
   content/uploads/sites/28/2018/06/Colorado_18-1128.pdf.


                                                    21
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 22 of 31




            120.    Dr. Moreau had an authorized USOC Sports Medicine staff member print the

   audit, which Dr. Moreau placed on Mr. Adams’s desk.

            121.    However, Mr. Adams failed to reply or ever engage Dr. Moreau regarding these

   many violations of athletes’ medical records by his staff despite being aware of the contents of

   the audit Dr. Moreau gave him.

            122.    Yet another problem Dr. Moreau repeatedly discussed with USOC management

   was the organization’s failure to ensure that its dieticians complied with the law and other public

   policies.

            123.    The individuals who participated in the decision to fire Dr. Moreau were aware

   that he had raised these concerns with the USOC before deciding to fire him.

            124.    For instance, Dr. Moreau told USOC leadership that USOC California registered

   dieticians failed to adhere to California law, rules, regulations and best practices.

            125.    Dr. Moreau also stated that USOC dietitians were routinely practicing outside

   their scope of practice and failed to meet standards of care regarding HIPAA, maintaining

   Protected Health Information (PHI), and maintaining appropriate records of the patient-athletes

   they treated. Dr. Moreau objected to these practices on several occasions.

            126.    As Dr. Moreau noted to the USOC, California registered dietitian may perform

   nutrition therapy only upon referral by a health care provider authorized to prescribe dietary

   treatments. 27

            127.    But USOC-employed California dietitians routinely failed to properly obtain a

   referral from a diagnostician when they engaged an athlete for nutritional consultation.




   27
        Cal. Bus. & Prof. Code § 2586.


                                                    22
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 23 of 31




           128.   This not only violated the law, the dietitian’s failure to obtain a consult and

   subsequently create a medical record also placed the athletes’ health at risk.

           129.   Moreover, a registered dietitian may order medical laboratory tests related to

   nutritional therapeutic treatments when authorized to do so by a written protocol prepared and

   approved by the referring physician. 28

           130.   As Dr. Moreau explained to the USOC, USOC had no written protocol that

   adheres to this standard.

           131.   While the dietitian may report the results of positive laboratory tests, the dietitian

   must limit the report to simple observable facts and not interpret the results or diagnose the

   patient. 29

           132.   USOC dietitians, however, routinely reviewed laboratory studies and provide

   their interpretations of the studies to the athletes. Dr. Moreau objected to that too.

           133.   Additionally, Dr. Moreau clearly and repeatedly notified USOC leadership

   (including the people who participated in the decision to fire him) regarding the USOC’s failure

   to meet federal and state laws, rules and regulations, as well as accepted standards of care,

   related to USOC-employed sports psychology staff who provided services to patient-athletes as

   required by the USOC’s Ethics Policy 30.

           134.   For example, Dr. Moreau stated that the USOC acted illegally and against public

   policy by requiring athletes to expose their PHI to USOC employees in order to access medical




   28
      Cal. Bus. & Prof. Code 2586(c).
   29
      28 Op. Atty. Gen. 244.
   30
      USOC. USOC Code of Conduct. Effective September 23, 2016. Available at:
   https://www.teamusa.org/-/media/Legal/USOC-Code-of-
   Conduct.pdf?la=en&hash=B4FBCEE5C4CEEAFE2FEECC80476B921F04161C6E. August 20,
   2019.


                                                     23
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 24 of 31




   care at the USOC operated clinics. 31 Such waivers of provisions are unlawful, 32 and put patients’

   health, safety and privacy at risk.

          135.    Finally, Dr. Moreau told USOC leadership that the USOC failed to meet the

   demands of public policy regarding USOC psychologists maintaining and protecting the personal

   health information for the individuals who they see with a mental health concern. 33 At least one

   athlete stated that she did not feel safe at a USOC Olympic Training Center.

          136.    The foregoing is not an exhaustive list of the sources of public policy underlying

   Dr. Moreau’s communications with USOC management that ultimately led to his firing.

          137.    Nonetheless, even this sampling accentuates the point that Dr. Moreau engaged

   conduct at the USOC that was protected against retaliation under the Colorado common law.

          Additional independent sources confirm that the USOC has a long history of
          covering up its wrongdoing and retaliating against people who seek to hold the
          organization accountable.

          138.    The USOC’s continued failings have been the subject of Congressional

   investigations and, now, according to press reports, have caught the attention of the United States

   Department of Justice (“DOJ”).

          139.    The DOJ is investigating the U.S. Olympic and Paralympic Committee, USA

   Gymnastics, USA Swimming, and USA Taekwondo for their mishandling of allegations of



   31
      Auth for Release of Med Info 022619 (redline).
   32
      Under CAL. CIV. CODE § 56.37:
           (a) No provider of health care…may require a patient, as a condition of receiving health
                care services, to sign an authorization, release, consent, or waiver that would permit
                the disclosure of medical information that otherwise may not be disclosed….
                (b) Any waiver by a patient…shall be deemed contrary to public policy and shall be
                unenforceable.
   33
      See, e.g., COLORADO STATE BOARD OF PSYCHOLOGIST EXAMINERS. RULE 16 -
   RECORDS REQUIRED TO BE KEPT AND RECORD RETENTION (C.R.S. §§ 12-43-203(3),
   12-43-222(1)(u)); CAL. BUS. & PROF. CODE § 2960(h); CAL. BUS. & PROF. CODE §
   2960(j); CAL. BUS. & PROF. CODE § 2960(k); CAL. BUS. & PROF. CODE § 2960(r).


                                                   24
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 25 of 31




   sexual abuse and for possible financial wrongdoing, according to several news outlets with

   knowledge of the investigations.

           140.   These same sources and others state that these federal inquiries appear to be

   examining “failures in the Olympic system, writ large, to respond to signs of widespread child

   abuse.” 34

           141.   Additionally, the attorneys general in California and Indiana have opened

   investigations into Olympic sports organizations that do business in those states, according to

   documents reviewed by The Washington Post and people with knowledge of the probes.

           142.   Further, the USOC has a demonstrable history of retaliating against whistle

   blowers, whether they be USOC employees or former employees, athletes, or others.

           143.   Not long ago, Olympic and Paralympic athletes formed a group called The

   Committee to Restore Integrity to the USOC.

           144.   These Olympic and Paralympic athletes issued recommendations to “create an

   athlete first culture at the U.S. Olympic Movement” on January 21, 2019.

           145.   One of their key recommendations was that “athletes must be afforded better

   whistleblower and retaliation protections.” The Committee to Restore Integrity further explained:

           The threat of retaliation is so strong that over 25 athletes have told us that they
           cannot publicly sign on to Team Integrity’s petition, not because they are not


   34
      Will Hobson, Olympic Organizations Face Multiple Investigations by Justice Department,
   State Attorneys General, WASH. POST (Sept. 13 2019),
   https://www.washingtonpost.com/sports/olympics/olympic-organizations-face-multiple-
   investigations-by-justice-department-state-attorneys-general/2019/09/13/7e190fa2-d654-11e9-
   9343-40db57cf6abd_story.html?noredirect=on; Rebecca Davis O’Brien, DOJ Investigating Sex
   Abuse Within Olympic Organizations, THE WALL STREET JOURNAL (Sept. 13 2019),
   https://www.wsj.com/articles/doj-investigating-sex-abuse-within-olympic-organizations-
   11568384974?mod=djemalertNEWS; Nancy Armour, Report: DOJ Investigating FBI, Olympic
   Organizations’ Handling of Sex Abuse Complaints, USA TODAY (Sept. 13 2019), (
   https://www.usatoday.com/story/sports/2019/09/13/fbi-olympic-organizations-handling-sex-
   abuse-complaints-probed/2311584001/.


                                                   25
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 26 of 31




           fully in accord with our goals and strategies, but because of the backlash and
           retaliation that they’ve witnessed or experienced by the USOC and NGBs. A
           parent told us that when they participated in a formal complaint, they jeopardized
           their child’s opportunity to participate in the Olympic Games. Some sports exploit
           subjective criteria for Team Selection procedures, making the athletes obedient and
           compliant, or else risk not making the Olympic Team.

           146.      Moreover, the USOC has a longstanding, seemingly recalcitrant practice of

   prioritizing medals over athlete health and safety – again, the very problem that Dr. Moreau kept

   urging the USOC to address and resolve, ultimately to his great detriment.

           147.      A Senate investigation report released on July 30, 2019 accentuates this point.

   The report found that,

           [r]epeatedly, institutions failed to act aggressively to report wrongdoing to proper
           law enforcement agencies. Repeatedly, men and women entrusted with positions of
           power prioritized their own reputation or the reputation of an NGB over the health
           and safety of the athletes. Repeatedly, USOC, [USA Gymnastics] and other
           [National Governing Bodies (NGBs)] took actions to conceal their negligence and
           failed to enact serious reforms, even after they were faced with the courageous
           accounts of survivors.

   p. 2.

           148.      On July 30, 2019, Senators Jerry Moran (R-Kan.) and Richard Blumenthal (D-

   Conn.) introduced sweeping bipartisan legislation (the Empowering Olympic and Amateur

   Athletes Act of 2019) to reform the U.S. Olympic and Paralympic Committee in response to

   findings of systemic abuse within the U.S. Olympic movement.

           149.      This legislation seeks to address many of the issues that Dr. Moreau was

   highlighting before he was terminated by USOC.

           150.      Finally, since 1982, more than 290 coaches and officials associated with the

   USOC sports organizations have been publicly accused of sexual misconduct, according to a

   Washington Post review of sport governing body banned lists, news clips, and court records in

   several states.



                                                     26
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 27 of 31




           151.    The figure spans participants in 15 sports and amounts to an average of eight

   adults connected to an Olympic organization accused of sexual misconduct every year — or

   about an act of sexual abuse once every six weeks — for more than 36 years. 35

           152.    And for every one of these perpetrator coaches, there are an untold number of

   victims left to suffer in the shadows. 36

           153.    Thus, the central issues underlying Dr. Moreau’s case against the USOC are of

   immense public interest and importance, and his whistleblower claims against the USOC are

   supported by an extensive body of evidence.

                              STATEMENT OF CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF
                           Wrongful Discharge in Violation of Public Policy
                  (Against Defendant United States Olympic & Paralympic Committee)

           154.    Plaintiff realleges and incorporates by reference the allegations set forth in this

   Complaint as if fully set forth herein.

           155.    During the course of his employment, Dr. Moreau exercised a statutory,

   regulatory, rule-based and/or professional responsibility-based right relating to public health,

   safety, or welfare, or performed a public duty relating to his basic responsibilities as a citizen, or




   35
      Will Hobson & Steven Rich, Every Six Weeks for More than 36 Years: When Will Sex Abuse
   in Olympic Sports End?, WASH. POST (Nov. 17, 2017),
   https://www.washingtonpost.com/sports/every-six-weeks-for-more-than-36-years-when-will-
   sex-abuse-in-olympic-sports-end/2017/11/17/286ae804-c88d-11e7-8321-
   481fd63f174d_story.html?utm_term=.24ca96bb8af3.
   36
      USA Gymnastics team doctor Larry Nassar’s known victims alone now total at least 265. See
   Leonard Greene & Jessica Schladebeck, Judge Says 265 Have Come Forward with Sexual
   Assault Allegations Against Larry Nasser, N.Y. DAILY NEWS (Jan. 31, 2018),
   http://www.nydailynews.com/news/national/judge-265-larry-nassar-victims-article-1.3790363.


                                                     27
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 28 of 31




   exercised an important job-related right or privilege because he reasonably believed he had a

   right to do so, as described more fully herein.

           156.    Dr. Moreau reasonably and in good faith believed that the actions of the United

   States Olympic & Paralympic Committee violated statutory or regulatory law or legally

   enforceable professional standards of conduct and clearly expressed public policies, including but

   not to those set forth above.

           157.    Defendant United States Olympic & Paralympic Committee was aware or

   reasonably should have been aware that Dr. Moreau’s actions were based upon his reasonable belief

   that the conduct he opposed was in derogation of the clearly expressed public policy and that his

   conduct was in conformity with this public policy.

           158.    Defendant terminated Dr. Moreau wholly or in part because of his objections to

   and/or refusal to participate in Defendant United States Olympic & Paralympic Committee’s

   acts, which were in derogation of the above statutes, regulations, rules and clearly expressed

   public policy, and because he engaged in conduct that was consistent with and encouraged by

   this and other public policy.

           159.    Defendant United States Olympic & Paralympic Committee’s conduct was willful

   and wanton and attended by circumstances of malice and reckless disregard for the rights of Dr.

   Moreau.

           160.    As a direct and proximate result of Defendant’s actions, Dr. Moreau has suffered

   significant injuries, damages, and losses.

                                  SECOND CLAIM FOR RELIEF
                                 Extreme and Outrageous Conduct
                  (Against Defendant United States Olympic & Paralympic Committee)




                                                     28
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 29 of 31




           159.    Plaintiff hereby incorporates all allegations contained in this Complaint as though

   fully set forth herein.

           160.    By firing Dr. Moreau for objecting to the USOC’s and its agents’ mishandling of

   matters of profound public importance and by seeking to cover up, tolerate, and condone the

   USOC’s and its agents’ woefully insufficient remedial response to these issues, Defendant

   USOC engaged in conduct that is so outrageous in character and so extreme in degree that a

   reasonable member of the community would regard the conduct as atrocious, going beyond all

   possible bounds of decency, and utterly intolerable in a civilized community.

           161.    The issues that the USOC outrageously tolerated, condoned, and sought to

   conceal from the public eye (by, among other things, firing Dr. Moreau) include but are not

   limited to widespread sexual abuse and exploitation of the young female athletes who the USOC

   had a duty to protect; the USOC’s knowing and continued failure to create appropriate medical

   charts for patients, thereby putting patients in danger; the USOC’s persistent failure to

   adequately treat athletes’ severe mental health conditions, resulting in an USOC athlete

   committing suicide; and the USOC’s violations of numerous additional state and federal laws

   designed to protect patient health and safety.

           162.    Defendant USOC and its agents engaged in such conduct maliciously and with the

   intent of causing Dr. Moreau severe emotional distress.

           163.    Defendant USOC’s and its agents’ conduct caused Dr. Moreau to suffer severe

   financial and emotional distress, and other injuries, damages and losses.

           164.    Defendant USOC is liable for the conduct of its agents, including all the people

   who participated in the decision to fire Dr. Moreau and all the people who otherwise condoned,




                                                    29
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 30 of 31




   tolerated, and sought to cover up the serious problems at the USOC that Dr. Moreau endeavored

   to remedy.

          WHEREFORE, Plaintiff Moreau respectfully requests that this Court enter judgment in

   his favor and against Defendant, United States Olympic & Paralympic Committee, and award

   him all relief as allowed by law or equity, including but not limited to, the following:

          a.      Appropriate equitable relief including declaratory and injunctive remedies, and

   front pay;

          b.      Actual economic damages as established at trial;

          c.      Compensatory damages, including, but not limited to, those for future pecuniary

   losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

   other nonpecuniary losses;

          d.      Punitive/exemplary damages 37 on all claims allowed by law and in an amount to

   be determined at trial;

          e.      Pre-judgment and post-judgment interest at the highest lawful rate;

          f.      Attorney’s fees and costs, as allowed by law; and

          g.      Such other and further relief allowed by law or equity or as justice requires.

          PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.

          Respectfully submitted this 5th day of February 2020.

                                         KILLMER, LANE & NEWMAN, LLP

                                         s/ Darold W. Killmer
                                         ___________________________
                                         Darold W. Killmer


   37
     Given the circumstances of malice and willful and wanton conduct surrounding Defendant’s
   and its agents’ treatment of Dr. Moreau, Plaintiff anticipates seeking leave to amend the
   Complaint to seek punitive damages for Defendant’s tortious conduct once Plaintiff has
   established prima facie proof of a triable issue of punitive damages in due course.


                                                    30
Case 1:20-cv-00350-PAB-MEH Document 4 Filed 02/11/20 USDC Colorado Page 31 of 31




                               Michael Fairhurst
                               1543 Champa Street, Suite 400
                               Denver, CO 80202
                               (303) 571-1000
                               (303) 571-1001 fax
                               dkillmer@kln-law.com
                               mfairhurst@kln-law.com

                               ATTORNEYS FOR PLAINTIFF




                                        31
